Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered. Claims 1-16 remain pending in the application wherein claim 1 is the only sole pending claim in independent form. Claim 1 was amended. Claims 11-16 are new.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 01/16/2020.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections
4.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as being anticipated by Hans et al. (US 6,471,837 B1) of claims 1-10 are withdrawn per amendments of claim 1.

5.	Support for these amendments can be found in the instant application US PG-Pub. 2019/0284682 A1: [0121]-[0131]; fig. 21-24.

Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Sean L. Sweeney on 03/19/2021.
The application has been amended as follows: 
Claim 11, line 2, the recitation “the compliant drive fingers” is amended to recite “the one or more compliant drive fingers”;
Claim 13, line 2, the recitation “each drive ring” and is amended to recite “each of the drive [[ring]] rings”. 
Claim 16, line 2, the recitation “each drive ring” and is amended to recite “each of the drive [[ring]] rings”. 

Reasons for Allowance
7.	Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “An apparatus for moving a plurality of parts in a metallizer, the apparatus comprising:
a. a plurality of plates secured to a center rod to create an integrated stack, each plate having an outer perimeter and the plurality of plates stacked vertically and spaced 
b. a plurality of part supports arranged about the outer perimeter of each plate; 
c. a support frame secured to the center rod and extending beyond the outer perimeter of the integrated stack such that the support frame may rotate about a central axis of the integrated stack; and 
d. one or more rotation drive systems attached to the support frame and positioned such that one or more compliant drive fingers are in close proximity to the outer perimeter of the integrated stack.” The closest prior art of record Hans et al. (US 6,471,837 B1), does not teach nor suggest “c. a support frame secured to the center rod and extending beyond the outer perimeter of the integrated stack such that the support frame may rotate about a central axis of the integrated stack; and d. one or more rotation drive systems attached to the support frame and positioned such that one or more compliant drive fingers are in close proximity to the outer perimeter of the integrated stack” as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717